— Appeal from a deci-' sion of the Unemployment Insurance Appeal Board, filed January 14, 1975, which rescinded its prior decisions of December 19, 1972 and December 9, 1973 and sustained the initial determination of the Industrial Commissioner that claimant was disqualified from receiving benefits because he lost his employment through his own misconduct. Claimant’s contentions on appeal overlook the fact that claimant himself testified that he violated the employer’s sign-out rule knowingly and that he had previously violated the rule and been warned that a subsequent violation might dictate his discharge. Such behavior clearly rises to the level of misconduct contemplated in Matter of James (Levine) (34 NY2d 491). Section 534 of the Labor Law expressly provides the board with authority to rescind or modify on its own motion. The board’s decision is supported by substantial evidence and should be affirmed. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.